PER CURIAM.
Appellant, S.R.C., a juvenile seeks reversal of his adjudication of delinquency for receiving, retaining, disposing of or aiding in the concealment of stolen property (a Honda motorcycle) in violation of Section 812.031, Florida Statutes (1975). Appellant contends that the evidence presented at the delinquency hearing tended to prove that he was a principal in the theft of the motorcycle and, therefore, under established case law could not be adjudicated delinquent on the above ground as alleged in the delinquency petition.1 We cannot agree.
We find there was sufficient evidence contained in the record to establish appellant’s possession of the stolen motorcycle and, therefore, affirm the delinquency adjudication.
Affirmed.
KEHOE, J., dissents.

. See e. g., E. C. v. State, 280 So.2d 492 (Fla.3d DCA 1973).